Le Grand, C. J.,
delivered the opinion of this court.
The facts in this case, with the exception of an additional one, are the same as those of Pegg, et al., vs. Warford, decided at this term, (ante 385,) and the principles recognized in the latter, must govern the decision of this.
It appears from the record, that after the granting of two sets of issues — -one at the instance of Pegg and others, and the other at that of Landis and others — on the application of the appel*400lees, the orphans court award a third set, relating to the paper purporting to be the will of Miss Colvin, of date 6th of April, 1848. So far as these are substantially the same, as any of those previously granted, the awarding of them was a void act and of no effect. The reasons for this opinion, we have assigned in the case to which we have referred. We regard the first three issues granted at the instance of the appellees,, as substantially the same in their inquiry, as some of those granted at the instance of Pegg and others, and therefore reverse the order of the orphans court, in so far as they are concerned. The other issues were properly granted, and as to them the order of the orphans court is affirmed.

Order affirmed in part and reversed in part.